Case: 19-20257      Document: 00515215484         Page: 1    Date Filed: 11/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-20257                         November 26, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
JAMES A. MEEKS, III,

                                                 Plaintiff-Appellant

v.

LORIE DAVIS;          WARDEN         G.   VAUGHN;        STATE       CLASSIFICATION
COMMITTEE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CV-3431


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       James A. Meeks, III, Texas prisoner # 543366, appeals the dismissal of
his 42 U.S.C. § 1983 suit for failure to state a claim under 28 U.S.C.
§ 1915A(b)(1). On appeal, Meeks alleges that the district court misconstrued
his claim and that he raised a viable Eighth Amendment claim alleging




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20257     Document: 00515215484     Page: 2   Date Filed: 11/26/2019


                                  No. 19-20257

deliberate indifference with regard to prison conditions. He contends that his
transfer to another unit did not moot his claims.
      We review the district court’s dismissal under § 1915A(b)(1) de novo. See
Green v. Atkinson, 623 F.3d 278, 280 (5th Cir. 2010). To establish an Eighth
Amendment violation for conditions of confinement, an inmate must show that
the alleged violation was sufficiently serious, specifically, that it deprived him
of the most minimal level of life’s necessities and that prison officials acted
with deliberate indifference to his health or safety. Farmer v. Brennan, 511
U.S. 825, 834, 847 (1994). To prove unconstitutional prison conditions, an
inmate need only show that there is a “substantial risk of serious harm.” Gates
v. Cook, 376 F.3d 323, 333 (5th Cir. 2004).
      In the district court, Meeks alleged that the defendants were deliberately
indifferent in violation of the Eighth Amendment because in August 2018, he
was subjected to conditions of extreme heat while housed at the Estelle Unit.
He asserted that he was housed in a facility with poor ventilation where cell
temperatures exceeded the outside temperatures of 104 to 110 degrees
Fahrenheit and that he was provided no heat mitigation.           Meeks further
alleged that he suffered from medical conditions making him more susceptible
to extreme heat, that the defendants were aware of his conditions, and that he
suffered as a result of the heat. Indeed, this court has held that exposing an
inmate to extreme cell temperatures can constitute cruel and unusual
punishment in violation of the Eighth Amendment. See Hinojosa v. Livingston,
807 F.3d 657, 665-68 (5th Cir. 2015) (finding sufficient allegation of Eighth
Amendment violation where complaint alleged dangerous heat conditions and
officials’ disregard of serious health risks for an inmate’s medical conditions);
Ball v. LeBlanc, 792 F.3d 584, 596 (5th Cir. 2015) (affirming injunction
requiring heat-reduction measures at a death-row facility in Angola,


                                        2
    Case: 19-20257     Document: 00515215484   Page: 3   Date Filed: 11/26/2019


                                No. 19-20257

Louisiana); Gates v. Cook, 376 F.3d 323, 339-40 (5th Cir. 2004) (affirming an
injunction requiring Mississippi prison to provide ice water, fans, and daily
showers to death row inmates when heat index was 90 degrees Fahrenheit or
above). Thus, Meeks’s allegations sufficiently alleged an Eighth Amendment
violation.
      Accordingly, the district court’s judgment dismissing the complaint for
failure to state a claim is VACATED, and the matter is REMANDED for
further proceedings.    Meeks’s motion for the appointment of counsel is
DENIED.




                                      3